
	
		IB
		Union Calendar No. 224
		112th CONGRESS
		1st Session
		H. R. 1981
		[Report No. 112–281, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 25, 2011
			Mr. Smith of Texas
			 (for himself and Ms. Wasserman
			 Schultz) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			November 10, 2011
			Reported with an amendment and referred to the
			 Committee on Energy and
			 Commerce for a period ending not later than December 9, 2011,
			 for consideration of such provisions of the bill and amendment as fall within
			 the jurisdiction of that committee pursuant to clause 1(f), rule
			 X
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 9, 2011
			Referral to the Committee on Energy and Commerce extended
			 for a period ending not later than December 16, 2011
		
		
			
		
		
			December 16, 2011
			Additional sponsors: Mr.
			 Ruppersberger, Mr. Flores,
			 Mr. Forbes,
			 Mr. Coble,
			 Mr. Franks of Arizona,
			 Mr. Gallegly,
			 Mr. Gowdy,
			 Mr. Chabot,
			 Mr. Deutch,
			 Mr. Shuler,
			 Mr. Daniel E. Lungren of California,
			 Mr. Critz,
			 Mr. Upton,
			 Mr. LaTourette,
			 Mrs. Emerson,
			 Mrs. Lummis,
			 Mr. Quigley,
			 Mr. Marino,
			 Mr. Schiff,
			 Mr. Calvert,
			 Ms. Jackson Lee of Texas,
			 Mr. Stark,
			 Mr. Pierluisi,
			 Mr. Griffin of Arkansas,
			 Mr. Ross of Florida,
			 Mr. Pence,
			 Mr. Amodei,
			 Mr. Reichert,
			 Mr. Nugent,
			 Ms. Herrera Beutler,
			 Mr. Miller of Florida,
			 Mr. Wilson of South Carolina,
			 Mr. Jordan,
			 Mr. Kline,
			 Mr. McIntyre,
			 Mr. Austria,
			 Mr. Womack, and
			 Mr. Fitzpatrick
		
		
			December 16, 2011
			The Committee on
			 Energy and Commerce discharged; committed to the Committee of
			 the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on May 25, 2011
		
		A BILL
		To amend title 18, United States Code, with
		  respect to child pornography and child exploitation
		  offenses.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Children From Internet
			 Pornographers Act of 2011.
		2.Financial facilitation
			 of access to child pornography
			(a)OffenseChapter
			 95 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					1960A.Financial
				facilitation of access to child pornography
						(a)In
				generalWhoever knowingly
				conducts, or attempts or conspires to conduct, a financial transaction (as
				defined in section 1956(c)) in or affecting interstate or foreign commerce,
				knowing that such transaction will facilitate access to, or the possession of,
				child pornography (as defined in section 2256) shall be fined under this title
				or imprisoned not more than 20 years, or both.
						(b)Exclusion from
				offenseThis section does not
				apply to a financial transaction conducted by a person in cooperation with, or
				with the consent of, any Federal, State, or local law enforcement
				agency.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1960A. Financial facilitation of access to
				child
				pornography.
					
					.
			3.Money laundering
			 predicateSection
			 1956(c)(7)(D) of title 18, United States Code, is amended—
			(1)by inserting 1466A
			 (relating to obscene visual representation of the abuse of children),
			 before section 1708; and
			(2)by inserting 1960A (relating to
			 financial facilitation of access to child pornography), before
			 section 2113.
			4.Retention of certain
			 records by electronic communication service providers
			(a)In
			 generalSection 2703 of title
			 18, United States Code, is amended by adding at the end the following:
				
					(h)Retention of certain
				records
						(1)A commercial provider of an electronic
				communication service shall retain for a period of at least one year a log of
				the temporarily assigned network addresses the provider assigns to a subscriber
				to or customer of such service that enables the identification of the
				corresponding customer or subscriber information under subsection (c)(2) of
				this section.
						(2)Access to a record or information required
				to be retained under this subsection may not be compelled by any person or
				other entity that is not a governmental entity.
						(3)The Attorney General
				shall make a study to determine the costs associated with compliance by
				providers with the requirement of paragraph (1). Such study shall include an
				assessment of all the types of costs, including for hardware, software, and
				personnel that are involved. Not later than 2 years after the date of the
				enactment of this paragraph, the Attorney General shall report to Congress the
				results of that study.
						(4)In this subsection—
							(A)the term commercial provider
				means a provider of electronic communication service that offers Internet
				access capability for a fee to the public or to such classes of users as to be
				effectively available to the public, regardless of the facilities used;
				and
							(B)the term Internet has the
				same meaning given that term in section 230(f) of the Communications Act of
				1934.
							.
			(b)Sense of
			 CongressIt is the sense of
			 Congress—
				(1)to encourage electronic
			 communication service providers to give prompt notice to their customers in the
			 event of a breach of the data retained pursuant to section 2703(h) of title 18
			 of the United States Code, in order that those effected can take the necessary
			 steps to protect themselves from potential misuse of private information;
			 and
				(2)that records retained
			 pursuant to section 2703(h) of title 18, United States Code, should be stored
			 securely to protect customer privacy and prevent against breaches of the
			 records.
				(c)Transition
			 ruleThe amendment made by
			 this section shall not apply until 180 days after the date of the enactment of
			 this Act to a provider of an electronic communications service that does not,
			 on that date of enactment, have in effect a system of retention of records that
			 complies with the requirements of that amendment.
			(d)Study
				(1)The Attorney General, not later than 2
			 years after the date of the enactment of this Act, shall complete a study of
			 providers affected by section 2703(h) of title 18, United States Code.
				(2)Such study shall include—
					(A)the privacy standards and
			 considerations implemented by those providers as they comply with the
			 requirements of section 2703(h); and
					(B)the frequency of any reported breaches of
			 data retained pursuant to section 2703(h).
					(3)The Attorney General
			 shall, upon the completion of the study, report the results of the study to
			 Congress.
				5.No cause of action
			 against a provider disclosing information under this chapterSection 2703(e) of title 18, United States
			 Code, is amended by inserting retaining records, after
			 other specified persons for.
		6.Good faith reliance on
			 requirementSection 2707(e)(1)
			 of title 18, United States Code, is amended by inserting , or the
			 requirement to retain records under section 2703(h), after
			 section 2703(f).
		7.Subpoena
			 authoritySection 566(e)(1) of
			 title 28, United States Code, is amended—
			(1)in subparagraph (A), by
			 striking and at the end;
			(2)in subparagraph (B), by
			 striking the period at the end and inserting ; and; and
			(3)by adding at the end the
			 following:
				
					(C)issue administrative
				subpoenas in accordance with section 3486 of title 18, solely for the purpose
				of investigating unregistered sex offenders (as defined in such section
				3486).
					.
			8.Protection of child
			 witnessesSection 1514 of
			 title 18, United States Code, is amended—
			(1)in subsection (b)—
				(A)in paragraph (1)—
					(i)by inserting or
			 its own motion, after attorney for the Government,;
			 and
					(ii)by inserting or
			 investigation after Federal criminal case each place it
			 appears;
					(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),
			 respectively;
				(C)by inserting after
			 paragraph (1) the following:
					
						(2)In the case of a minor
				witness or victim, the court shall issue a protective order prohibiting
				harassment or intimidation of the minor victim or witness if the court finds
				evidence that the conduct at issue is reasonably likely to adversely affect the
				willingness of the minor witness or victim to testify or otherwise participate
				in the Federal criminal case or investigation. Any hearing regarding a
				protective order under this paragraph shall be conducted in accordance with
				paragraphs (1) and (3), except that the court may issue an ex parte emergency
				protective order in advance of a hearing if exigent circumstances are present.
				If such an ex parte order is applied for or issued, the court shall hold a
				hearing not later than 14 days after the date such order was applied for or is
				issued.
						;
				(D)in paragraph (4), as so
			 redesignated, by striking (and not by reference to the complaint or
			 other document); and
				(E)in paragraph (5), as so
			 redesignated, in the second sentence, by inserting before the period at the end
			 the following: , except that in the case of a minor victim or witness,
			 the court may order that such protective order expires on the later of 3 years
			 after the date of issuance or the date of the eighteenth birthday of that minor
			 victim or witness; and
				(2)by striking subsection
			 (c) and inserting the following:
				
					(c)Whoever knowingly and
				intentionally violates or attempts to violate an order issued under this
				section shall be fined under this title, imprisoned not more than 5 years, or
				both.
					(d)(1)As used in this
				section—
							(A)the term course of
				conduct means a series of acts over a period of time, however short,
				indicating a continuity of purpose;
							(B)the term
				harassment means a serious act or course of conduct directed at
				a specific person that—
								(i)causes substantial
				emotional distress in such person; and
								(ii)serves no legitimate
				purpose;
								(C)the term immediate
				family member has the meaning given that term in section 115 and
				includes grandchildren;
							(D)the term
				intimidation means a serious act or course of conduct directed
				at a specific person that—
								(i)causes fear or
				apprehension in such person; and
								(ii)serves no legitimate
				purpose;
								(E)the term
				restricted personal information has the meaning give that term
				in section 119;
							(F)the term serious
				act means a single act of threatening, retaliatory, harassing, or
				violent conduct that is reasonably likely to influence the willingness of a
				victim or witness to testify or participate in a Federal criminal case or
				investigation; and
							(G)the term specific
				person means a victim or witness in a Federal criminal case or
				investigation, and includes an immediate family member of such a victim or
				witness.
							(2)For purposes of
				subparagraphs (B)(ii) and (D)(ii) of paragraph (1), a court shall presume,
				subject to rebuttal by the person, that the distribution or publication using
				the Internet of a photograph of, or restricted personal information regarding,
				a specific person serves no legitimate purpose, unless that use is authorized
				by that specific person, is for news reporting purposes, is designed to locate
				that specific person (who has been reported to law enforcement as a missing
				person), or is part of a government-authorized effort to locate a fugitive or
				person of interest in a criminal, antiterrorism, or national security
				investigation.
						.
			9.Sentencing
			 guidelinesPursuant to its
			 authority under section 994 of title 28, United States Code, and in accordance
			 with this section, the United States Sentencing Commission shall review and, if
			 appropriate, amend the Federal sentencing guidelines and policy statements to
			 ensure—
			(1)that the guidelines
			 provide an additional penalty increase above the sentence otherwise applicable
			 in Part J of Chapter 2 of the Guidelines Manual if the defendant was convicted
			 of a violation of section 1591 of title 18, United States Code, or chapters
			 109A, 109B, 110, or 117 of title 18, United States Code; and
			(2)if the offense described
			 in paragraph (1) involved causing or threatening to cause physical injury to a
			 person under 18 years of age, in order to obstruct the administration of
			 justice, an additional penalty increase above the sentence otherwise applicable
			 in Part J of Chapter 2 of the Guidelines Manual.
			10.Enhanced penalties for
			 possession of child pornography
			(a)Certain activities
			 relating to material involving the sexual exploitation of
			 minorsSection 2252(b)(2) of title 18, United States Code, is
			 amended by inserting after but if the following: any
			 visual depiction involved in the offense involved a prepubescent minor or a
			 minor who had not attained 12 years of age, such person shall be fined under
			 this title and imprisoned for not more than 20 years, or if.
			(b)Certain activities
			 relating to material constituting or containing child
			 pornographySection 2252A(b)(2) of title 18, United States Code,
			 is amended by inserting after but, if the following: any
			 image of child pornography involved in the offense involved a prepubescent
			 minor or a minor who had not attained 12 years of age, such person shall be
			 fined under this title and imprisoned for not more than 20 years, or
			 if.
			11.Administrative
			 subpoenas
			(a)In
			 GeneralSection 3486(a)(1) of title 18, United States Code, is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i), by
			 striking or at the end;
					(B)by redesignating clause
			 (ii) as clause (iii); and
					(C)by inserting after clause
			 (i) the following:
						
							(ii)an unregistered sex
				offender conducted by the United States Marshals Service, the Director of the
				United States Marshals Service; or
							;
				and
					(2)in subparagraph
			 (D)—
					(A)by striking
			 paragraph, the term and inserting the
			 following:
						
							paragraph—(i)the
				term
							;
					(B)by striking the period at
			 the end and inserting ; and; and
					(C)by adding at the end the
			 following:
						
							(ii)the term sex
				offender means an individual required to register under the Sex
				Offender Registration and Notification Act (42 U.S.C. 16901 et
				seq.).
							.
					(b)Technical and
			 Conforming AmendmentsSection 3486(a) of title 18, United States
			 Code, is amended—
				(1)in paragraph (6)(A), by
			 striking United State and inserting United
			 States;
				(2)in paragraph (9), by
			 striking (1)(A)(ii) and inserting (1)(A)(iii);
			 and
				(3)in paragraph (10), by
			 striking paragraph (1)(A)(ii) and inserting paragraph
			 (1)(A)(iii).
				
	
		December 16, 2011
		The Committee on Energy
		  and Commerce discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
